 
Exhibit 10.15.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is executed as
of the 9th day of March, 2009, by and among AVENTINE RENEWABLE ENERGY, INC., a
Delaware corporation (“Aventine”), AVENTINE RENEWABLE ENERGY – MT VERNON, LLC, a
Delaware limited liability company (“Mt Vernon”), and AVENTINE RENEWABLE ENERGY
– AURORA WEST, LLC, a Delaware limited liability company (“Aurora West” and,
collectively with Aventine and Mt Vernon, the “Borrowers” and each individually
a “Borrower”), JPMORGAN CHASE BANK, N.A., individually as a Lender and as the
Administrative Agent (the “Administrative Agent”), and each of the other Lenders
that is a signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, Borrowers, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of March 23, 2007 (as amended to date, the
“Credit Agreement”; unless otherwise defined herein, all capitalized terms used
herein which are defined in the Credit Agreement shall have the meaning given
such terms in the Credit Agreement, including, to the extent applicable, after
giving effect to this First Amendment), pursuant to which the Lenders provide
certain financing to Borrowers in accordance with the terms and conditions set
forth therein; and
 
WHEREAS, Borrowers have requested that the Lenders amend certain provisions of
the Credit Agreement as set forth herein; and
 
WHEREAS, subject to the terms and conditions set forth herein, the Lenders have
agreed to Borrowers’ requests.
 
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:
 
SECTION 1. Amendments.  In reliance on the representations, warranties,
covenants and agreements contained in this First Amendment, and subject to the
satisfaction of each condition precedent contained in Section 3 hereof, the
Credit Agreement shall be amended effective as of the First Amendment Effective
Date (as hereinafter defined) in the manner provided in this Section 1.
 
1.1 Additional Definitions.  Section 1.01 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
 
“Availability Block” means $2,500,000.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three
 
1

--------------------------------------------------------------------------------


 
Business Days of the date required to be funded by it hereunder, (b) notified
any Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
 
“Enforcement Action” means the commencement or prosecution of enforcement of any
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, which could result in the foreclosure or forfeiture of
rights in the Property covered by such Lien; provided that the filing of a Lien
shall in and of itself not be deemed to be an Enforcement Action.
 
“Exchange Offer” has the meaning assigned to such term in Section 5.19.
 
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of March 9, 2009 among Borrowers, Administrative Agent and the Lenders party
thereto.
 
“First Amendment Effective Date” means the “First Amendment Effective Date” as
defined in the First Amendment.
 
“FTI” means FTI Consulting, Inc. in its capacity as financial advisor to the
Administrative Agent and its counsel.
 
“Houlihan” means Houlihan Lokey Howard & Zukin, in its capacity as financial
advisor to the Loan Parties.
 
2

--------------------------------------------------------------------------------


 
“Interim Account Report” shall mean the Interim Account Report to be delivered
pursuant to Section 5.01(n), a form of which is attached hereto as Exhibit J.
 
“Inventory Designation Report” shall mean the Inventory Designation Report to be
delivered pursuant to Section 5.01(g)(ii), a form of which is attached hereto as
Exhibit K.
 
“Market Price Reserve” means a Reserve implemented and adjusted as often as
daily at times when the current market price of ethanol, as determined by
Administrative Agent, is lower than the price of ethanol used by Borrowers in
their calculation of Eligible Inventory in the most recently submitted Borrowing
Base Certificate.
 
“Modified Applicable Percentage” means, with respect to any Lender, (a) with
respect to Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitment of all
Lenders, without giving effect to the Revolving Commitment of any Defaulting
Lender (provided, that if the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon such Lender’s share of
the aggregate Revolving Exposures, without giving effect to the Revolving
Exposure of any Defaulting Lender), and (b)  with respect to Protective Advances
or with respect to the Aggregate Credit Exposure, a percentage based upon its
share of the Aggregate Credit Exposure and the unused Commitments, without
giving effect to the Credit Exposure or unused Commitment of any Defaulting
Lender.
 
“Senior Exchange Note Documents” means the Senior Exchange Notes, the indenture
pursuant to which the Senior Exchange Notes are issued, and any and all
agreements, instruments and other documents pursuant to which the Senior
Exchange Notes will be issued, all of which shall be in form and substance
reasonably acceptable to the Administrative Agent.
 
“Senior Exchange Notes” means the notes to be issued by Holdings on or after the
First Amendment Effective Date but prior to May 15, 2009, in an aggregate
principal amount not to exceed $300,000,000 (exclusive of interest accrued on
the Senior Notes as of the date of the exchange described on Schedule 1.01
hereto or interest that is thereafter deferred or “paid-in-kind”), which notes
shall be issued on terms substantially consistent with, but not more favorable
to the holders thereof than, the terms set forth in Schedule 1.01 hereto and
otherwise on terms and conditions substantially similar (but not more favorable
to the holders thereof) to the Senior Notes, and which otherwise satisfy each of
the following criteria:  (i)  a maturity date no earlier than April 1, 2017,
(ii) no
 
3

--------------------------------------------------------------------------------


 
scheduled amortization of principal, (iii) no cash payments of interest prior to
April 1, 2010 and (iii) the payment of such Indebtedness is subordinated in
right of payment to the Secured Obligations upon terms satisfactory to the
Administrative Agent.
 
1.2   Amendment to Definitions.  The definitions of “Adjusted LIBO Rate”,
“Alternate Base Rate”, “Applicable Rate”, “Availability”, “Borrowing Base”,
“Commitment”, “Fixed Asset Component”, “Loan Documents”, “Maturity Date”,
“Perfection Certificate”, “Reserves” and “Revolving Commitment” contained in
Section 1.02 of the Credit Agreement shall be amended and restated to read in
full as follows:
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the greater of (a) the
product (rounded upwards, if necessary, to the next 1/16 of 1%) of (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) three percent (3%).
 
 “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus one-half of one percent (0.5%) and (c)
the Adjusted LIBO Rate with respect to Interest Periods of one month on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus two and one-quarter percent (2.25%), provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be calculated using the rate
appearing on Reuters Screen LIBOR01 (or on any successor or substitute screen of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
 “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be:
 
ABR Spread
Eurodollar Spread
Commitment Fee Rate
3. 25%
4.50%
.50%



4

--------------------------------------------------------------------------------


 
“Availability” means, at any time, an amount equal to (a) the lesser of the
aggregate Revolving Commitment and the Borrowing Base minus (b) Reserves minus
(c) the aggregate Revolving Exposure of all Lenders minus (d) the Availability
Block.
 
“Borrowing Base” means, at any time, the sum of:
 
(a)           85% of the Borrowers’ Eligible Accounts at such time, plus
 
(b)           the sum of the following:
 
(i)           the lesser of (1) 70% of the Base Value of the Borrowers’ Eligible
Inventory consisting of primary finished goods and (2) the Inventory Advance
Percentage of Borrowers’ Eligible Inventory consisting of primary finished
goods, plus
 
(ii)          the lesser of (1) 70% of the Base Value of the Borrowers’ Eligible
Inventory consisting of raw materials and (2) the Inventory Advance Percentage
of Borrowers’ Eligible Inventory consisting of raw materials, plus
 
(iii)         the lesser of (1) 70% of the Base Value of the Borrowers’ Eligible
In-Transit Inventory and (2) the Inventory Advance Percentage of Borrowers’
Eligible In-Transit Inventory, plus
 
(c)           the Fixed Asset Component.
 
The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base with any such changes to be
effective immediately upon delivery of notice thereof to the Borrower
Representative.  The Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.01(f) of the Credit Agreement.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder as such Commitment may be
(a) reduced from time to time pursuant to Section 2.09, or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, in the Assignment and Assumption or in any
joinder agreement related to any Commitment pursuant to which such Lender shall
have assumed its Commitment, as applicable.
 
5

--------------------------------------------------------------------------------


 
“Fixed Asset Component” means $10,000,000; provided that the Fixed Asset
Component shall reduce by (a) $1,000,000 on the first day of each calendar month
commencing on September 1, 2009 and continuing on the first Business Day of each
month thereafter throughout the term of the Credit Agreement and (b) an amount
determined by the Administrative Agent in its Permitted Discretion with respect
to any Fixed Asset Collateral which is the subject of a casualty event
(including, without limitation, damage, destruction or condemnation) or a
Disposition or otherwise no longer satisfies the criteria applicable to Eligible
Equipment or Eligible Real Property.
 
“Loan Documents” means this Agreement, the First Amendment, any promissory notes
issued pursuant to the Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
“Maturity Date” means March 1, 2010 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.
 
“Perfection Certificate” means that certain Perfection Certificate dated as of
the First Amendment Effective Date, executed by each Loan Party and addressed to
the Administrative Agent
 
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation and without duplication, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Services Reserves, Rent Reserves, PACA
Reserves, Storage/Handling Reserves, Exchange Reserves, Fuels Tax Reserves,
Dilution Reserves at any time that the Dilution Ratio is greater than 5% (and
then only to the extent in excess of 5%), Market Price Reserves, reserves for
Inventory shrinkage, reserves for customs charges and shipping charges related
to any Inventory in transit, reserves for Swap Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan
 
6

--------------------------------------------------------------------------------


 
Party, reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges) with respect to
the Collateral or any Loan Party.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The amount of
each Lender’s Revolving Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.  The aggregate amount of the
Lenders’ total Revolving Commitments as of the First Amendment Effective Date is
$75,000,000 and will be automatically reduced on a pro-rata basis to $60,000,000
on April 1, 2009 and to $50,000,000 on May 1, 2009.
 
1.3 Amendment to Definition of Eligible Accounts.  The definition of “Eligible
Accounts” set forth in Section 1.01 of the Credit Agreement shall be amended to
delete clause (b) thereof and replace it with the following clause (b) which
shall read in full as follows:
 
(b)           which is subject to ay Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent, (iii) rights of vendors
arising under PACA but only to the extent no past due amounts are owned to such
vendors, and (iv) a Lien in favor of the holders of the Senior Exchange Notes
which is expressly subordinated to the Lien in favor of the Administrative
Agent;
 
1.4 Amendment to Definition of Eligible Equipment.  The definition of “Eligible
Equipment” set forth in Section 1.01 of the Credit Agreement shall be amended to
delete clause (b) thereof and replace it with the following clause (b) which
shall read in full as follows:
 
(b)           such Borrower has the right to subject such equipment to a Lien in
favor of the Administrative Agent; such equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for (i) Permitted Encumbrances
which do not have priority over the Lien in favor of the Administrative Agent
and (ii) a Lien in favor of the holders of the Senior Exchange Notes which is
expressly subordinated to the Lien in favor of the Administrative Agent);
 
7

--------------------------------------------------------------------------------


 
1.5 Amendment to Definition of Eligible Inventory.  The definition of “Eligible
Inventory” set forth in Section 1.01 of the Credit Agreement shall be amended to
delete clause (b) thereof and replace it with the following clause (b) which
shall read in full as follows:
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent and (iii) a Lien in favor of
the holders of the Senior Exchange Notes which is expressly subordinated to the
Lien in favor of the Administrative Agent;
 
1.6 Amendment to Definition of Eligible Real Property.  The definition of
“Eligible Real Property” set forth in Section 1.01 of the Credit Agreement shall
be amended to delete clause (c) thereof and replace it with the following clause
(c) which shall read in full as follows:
 
(c)           (i) in respect of which (A) the Administrative Agent is satisfied
that all actions necessary or desirable in order to create a perfected first
priority Lien on such real property have been taken, including, the filing and
recording of Mortgages and (B) which is not subject to any Lien other than (1) a
Lien in favor of the Administrative Agent, (2) a Permitted Encumbrance which
does not have priority over the Lien in favor of the Administrative Agent and
(3) a Lien in favor of the holders of the Senior Exchange Notes which is
expressly subordinated to the Lien in favor of the Administrative Agent;
 
1.7 Amendment to Definition of Fixed Charge Coverage Ratio.  The definition of
“Fixed Charge Coverage Ratio” set forth in Section 1.01 of the Credit Agreement
shall be amended to delete subclause (v) of clause (b) thereof and replace it
with the following subclause (v) of clause (b) which shall read in full as
follows:
 
(v)           [Intentionally Deleted];
 
1.8 Deleted Definitions.  Section 1.01 of the Credit Agreement shall be amended
to delete the definitions of “Activation Period”, “Commitment Increase
Agreement”, “Commitment Increase Notice”, “Fixed Charge Coverage Period”, “New
Lender”, “New Lender Agreement”, “Pro Forma Availability Test”, “Pro Forma Fixed
Charge Test” and “Quarterly Fixed Asset Amortization Amount” in their entirety.
 
1.9 Amendment to Protective Advance Provision.  Clause (a) of Section 2.04 of
the Credit Agreement is hereby amended by deleting the reference to
“$10,000,000” contained therein and inserting in lieu thereof a reference to
“$7,500,000; provided further that, the aggregate amount of outstanding
Protective Advances plus the aggregate amount of Overadvances outstanding at any
time shall not exceed $7,500,000”.
 
1.10 Amendment to Swingline Loans Provision.  Clause (a) of Section 2.05 of the
Credit Agreement is hereby amended by deleting the reference to “$25,000,000”
contained therein and inserting in lieu thereof a reference to “$5,000,000”.
 
8

--------------------------------------------------------------------------------


 
1.11 Amendment to Overadvance Provision.  Clause (c) of Section 2.05 of the
Credit Agreement is hereby amended by deleting the reference to “$10,000,000”
contained therein and inserting in lieu thereof a reference to “$7,500,000;
provided further that, the aggregate amount of outstanding Overadvances plus the
aggregate amount of Protective Advances outstanding at any time shall not exceed
$7,500,000”.
 
1.12 Amendment to Repayment of Loans Provision.  Clause (b) of Section 2.10 of
the Credit Agreement is hereby amended by deleting the reference to “At all
times that full cash dominion is in effect pursuant to Section 7.3 of the
Security Agreement, on” in the first sentence thereof and inserting in lieu
thereof a reference to “On”.
 
1.13 Amendment to Prepayment of Loans Provision.  Clause (c) of Section 2.11 of
the Credit Agreement is hereby amended by deleting the reference to “either
(i) so long as full cash dominion is not in effect, no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds specified in
such certificate or (ii) if full cash dominion is in effect,”.
 
1.14 Amendments to Payments Generally; Allocation of Proceeds; Sharing of
Set-offs Provision.
 
(a)           The last sentence of clause (a) of Section 2.18 of the Credit
Agreement is hereby amended by deleting the reference to “At all times that full
cash dominion is in effect pursuant to Section 7.3 of the Security Agreement,
solely” and inserting in lieu thereof a reference to “Solely”.
 
(b)           Clause (f) of Section 2.18 of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
(f)           If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its sole discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Bank
(or, following the payment of all amounts then due to the Administrative Agent,
the Swingline Lender and the Issuing Bank, to the extent the Lenders shall have
funded payments to the Administrative Agent, the Swingline Lender or any Issuing
Bank in respect of other such amounts, for the benefit of the other Lenders) to
satisfy such Lender’s obligations under this Agreement until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under this Agreement; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
 
9

--------------------------------------------------------------------------------


 
1.15 Deletion of Increase of Commitments Provisions.  Section 2.21 of the Credit
Agreement is hereby deleted in its entirety.  A reference to “[Intentionally
Deleted]” shall be inserted in lieu thereof.
 
1.16 Defaulting Lenders.  A new Section 2.22 shall be added to the Credit
Agreement as follows:
 
Section 2.22       Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           if any Swingline Loans, Protective Advances or Overadvances are
outstanding or if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
 
(i)           all or any part of such outstanding Swingline Loans, Protective
Advances, Overadvances and LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Modified Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Applicable Percentage
of Swingline Loans, Protective Advances, Overadvances and LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time; and
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Applicable Percentage of outstanding Swingline Loans and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding; and
 
(b)           so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.22(a), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(a)(i) (and Defaulting Lenders shall not participate therein).
 
10

--------------------------------------------------------------------------------


 
In the event that the Administrative Agent, the Issuing Bank and the Swingline
Lender each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the outstanding
Swingline Loans and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
1.17 Amendment to Financial Statements; Borrowing Base and Other Information
Provisions.  Section 5.01 of the Credit Agreement shall be amended as follows:
 
(a)           Clause (a) shall be amended by inserting “,except for the audited
consolidated balance sheet and related statements delivered with respect to the
fiscal year ending December 31, 2008, which may include such a qualification or
exception,” after the words “without a ‘going concern’ or like qualification or
exception” where they appear in such clause (a) of Section 5.01 of the Credit
Agreement.
 
(b)           Clause (b) shall be amended by deleting the reference to “and
consolidating”.
 
(c)           Clause (c) shall be amended by (i) deleting the references to “and
consolidating” and (ii) deleting the reference to “provided, however, that such
financial statements will only be required from and after the occurrence of an
Event of Default or during an Activation Period;”.
 
(d)           Clauses (d) through (g) shall be amended and restated in full as
follows:
 
(d)           concurrently with any delivery of financial statements under
clauses (a), (b) and (c) above, a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit D (i) certifying,
in the case of the financial statements delivered under clause (b), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to year-end audit
adjustments (which individually or in the aggregate will not be material) and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.04, 6.05, 6.07 and 6.08, in the case of the financial statements delivered
under clauses (a) and (b), (iv) containing or accompanied by such financial or
other details, information and material as Administrative Agent may request to
evidence such compliance, (v)
 
11

--------------------------------------------------------------------------------


 
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (vi) stating that
each accounts receivable aging and reconciliation and accounts payable aging are
accurate and complete;
 
(e)           (i) as soon as available, but in any event not more than 30 days
after the end of each fiscal year of Holdings, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of Holdings and its consolidated Subsidiaries for each month of
the upcoming fiscal year (the “Projections”) in form satisfactory to the
Administrative Agent and (ii) as soon as available, but in any event not more
than three (3) days after the end of each calendar week, a copy of the 13-week
rolling cash flow budget and Availability projections which include a comparison
of the prior week’s budget to the actual receipts and disbursements and a
comparison of the prior week’s projected Availability to actual Availability for
such period in form satisfactory to Administrative Agent;
 
(f)           as soon as available but in any event within three (3) days after
the end of each calendar week, prepared as of the last Business Day of the
preceding calendar week, (i) a Borrowing Base Certificate (including a “terminal
reconciliation report”) and supporting information in connection therewith,
together with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request; and the Fixed Asset Component of
the Borrowing Base shall be updated concurrent with the sale or commitment to
sell any assets constituting Eligible Equipment or Eligible Real Property, (ii)
to the extent there has been a change in the information represented in the
Perfection Certificate, as updated by a Perfection Certificate Update, or the
Perfection Certificate, as updated by a Perfection Certificate Update, is no
longer accurate and complete, a Perfection Certificate Update, and (iii) the
PACA Reserve Report in the form of Exhibit I hereto; provided that at any time,
the Administrative Agent, in its sole discretion, may require the delivery of a
Borrowing Base Certificate, a new Perfection Certificate or a Perfection
Certificate Update, PACA Reserve Report and supporting information more often
than weekly, including daily, in which event the Borrowing Base would be
adjusted immediately upon receipt of such reports;
 
(g)           as soon as available but in any event within twenty (20) days of
the end of each calendar month, prepared as of the last Business Day of the
preceding calendar month, all delivered electronically in a text formatted file
acceptable to the Administrative Agent:
 
12

--------------------------------------------------------------------------------


 
(i) a detailed aging of the Borrowers’ Accounts (A) including all invoices aged
by invoice date and due date (with an explanation of the terms offered) and
(B) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;
 
(ii) a worksheet of calculations prepared by the Borrowers to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion;
 
(iii) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clause (i) above and Section 5.01(o); and
 
(iv) a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;
 
provided, that at any time, the Administrative Agent, in its sole discretion,
may require delivery of the information required by this clause (g) more often
than monthly, including weekly or daily.
 
(e)           New clauses (n) through (p) shall be added at the end of such
Section and shall read in full as follows:
 
(n)           on each Business Day, an Interim Account Report (sales and
collections) in the form of Exhibit J hereto, prepared as of the preceding
Business Day;
 
(o)           as soon as available but in any event within three (3) days of the
end of each calendar week, prepared as of the last Business Day of the preceding
calendar week, delivered electronically in a text formatted file acceptable to
the Administrative Agent, a schedule detailing the Borrowers’ Inventory, in the
form of the Inventory Designation Report or such other form required by the
Administrative Agent, (A) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower Representative are deemed by the Administrative Agent to be
appropriate, (B) including a report of any variances or other results of
 
13

--------------------------------------------------------------------------------


 
Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by Borrowers and complaints and claims made against the
Borrowers), and (C) reconciled to the Borrowing Base Certificate delivered as of
such date; provided, that at any time, the Administrative Agent, in its sole
discretion, may require delivery of the information required by this clause (o)
more often than weekly, including daily; and
 
(p)           promptly after the same becomes available, any written report,
analysis, forecast, recommendations or other information delivered from Houlihan
to any Loan Party and, upon request of Administrative Agent, any information or
updates concerning Houlihan’s activities.
 
1.18 Amendment to Appraisals Provision.  Section 5.11 of the Credit Agreement
shall be amended and restated to read in full as follows:
 
Section 5.11       Appraisals.  At any time that the Administrative Agent
requests, the Borrowers and the Subsidiaries will provide the Administrative
Agent with appraisals or updates thereof of their Inventory, Equipment and Real
Property from an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations.  Any such appraisal or update thereof shall be at the
expense of the Borrowers.  Without limiting the foregoing, Administrative Agent
anticipates that it will request two such appraisals per fiscal year.
 
1.19 Amendment to Field Examinations Provision.  Section 5.14 of the Credit
Agreement shall be amended and restated to read in full as follows:
 
Section 5.14       Field Examinations.  At any time that the Administrative
Agent requests, the Borrowers will provide the Administrative Agent, at the sole
expense of the Borrowers, reports of a collateral field examiner approved by the
Administrative Agent (which may be the Administrative Agent or an affiliate
thereof) with respect to all of the components of the Borrowing Base and such
other matters regarding the Loan Parties or the Collateral as the Administrative
Agent shall reasonably require.  Each field examination shall be at the expense
of the Borrowers.  Without limiting the foregoing, Administrative Agent
anticipates that it will request one such field examination per fiscal quarter.
 
1.20 Cooperation with FTI.  A new Section 5.18 shall be added to the Credit
Agreement as follows:
 
Section 5.18       Cooperation with FTI.  The Loan Parties shall fully
cooperate, and shall cause Houlihan to fully cooperate, with FTI in performing
its work as financial advisor to the Administrative Agent and its counsel, which
shall
 
14

--------------------------------------------------------------------------------


 
include, without limitation, an analysis of the Loan Parties’ operations and
restructuring alternatives.  Subject to the terms and provisions of Section
9.12, the Loan Parties shall provide FTI, and shall cause Houlihan to provide
FTI, with any information or updates requested by FTI concerning the Loan
Parties’ activities, operations and financial condition.
 
1.21 Exchange Offer.  A new Section 5.19 shall be added to the Credit Agreement
as follows:
 
Section 5.19      Senior Note Documents.  The Administrative Agent shall receive
no later than March 31, 2009 formal written agreement(s), which shall be in form
and substance reasonably satisfactory to Administrative Agent, between Holdings
and the holders of at least eighty percent (80%) in principal amount of the
Senior Notes pursuant to which the parties thereto shall have committed to the
binding terms of an exchange offer by Holdings whereby such Holders shall
exchange their Senior Notes for Senior Exchange Notes or evidence of irrevocable
tender of Senior Notes for Senior Exchange Notes by holders of at least 80% in
principal amount of the Senior Notes (the “Exchange Offer”). The Exchange Offer
shall be completed with not less than ninety percent (90%) in principal amount
of the Senior Notes participating in the Exchange Offer no later than April 15,
2009; provided, that if, prior to April 1, 2009, 90% of the interest payment in
respect of the Senior Notes that is currently due and owing on April 1, 2009
shall have been deferred pursuant to the Senior Note Documents to a date no
earlier than May 31, 2009, the Exchange Offer may be completed on the terms
described above no later than May 15, 2009.
 
1.22 Amendment to Debt Covenant.  Section 6.01 of the Credit Agreement shall be
amended to delete clause (i) thereof and replace it with the following clause
(i) which shall read in full as follows:
 
(i)           Indebtedness evidenced by the Senior Notes and extensions,
renewals and replacements of any such Indebtedness (i) in accordance with clause
(f) of this Section 6.01 or (ii) in the form of Senior Exchange Notes; and
 
1.23 Amendment to Lien Covenant.  Section 6.02 of the Credit Agreement shall be
amended to add new clauses (j) and (k) at the end of such Section which shall
read in full as follows:
 
(j)           mechanic’s liens described on Schedule 6.02B and other mechanic’s
or other like Liens imposed by law; provided, that such Liens do not encumber
Property other than the real property commonly known as 2157 Bluff Road, Mount
Vernon, Indiana 47620 and 2103 Harvest Drive, Aurora, NE  68818; and
 
(k)           Liens securing the Senior Exchange Notes; provided, that, (i) such
Liens shall not secure any Property of the Loan Parties other than Collateral,
(ii) such Liens shall be subordinated to the Liens in favor of the
 
15

--------------------------------------------------------------------------------


 
Administrative Agent on terms and conditions set forth in an intercreditor and
subordination agreement, in form and substance acceptable to the Administrative
Agent in its sole discretion, which agreement shall (1) be entered into prior to
or contemporaneously with the granting of any such Liens securing the Senior
Exchange Notes and (2) provide for lien subordination, payment subordination, an
unlimited remedies standstill, turnover of amounts received, no opposition to or
interference with the Administrative Agent’s exercise of remedies with respect
to collateral (including the sale thereof), the automatic release of any lien
against collateral so sold concurrently with the release of the Administrative
Agent’s lien and such other terms providing for “silent” second liens as
determined by Administrative Agent in its sole and absolute discretion, and
(iii) such Liens shall not have priority over the Liens in favor of the
Administrative Agent.
 
1.24 Amendments to Investments, Loans, Advances, Guarantees and Acquisitions.
Section 6.04 of the Credit Agreement shall be amended to delete clauses (c) and
(d) thereof and replace them with the following clauses which shall read in full
as follows:
 
(c)           investments by any Loan Party or any Subsidiary in Equity
Interests in any other Person, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to common stock of a Foreign Subsidiary referred to
in Section 5.13), (ii) in the case of investments by Loan Parties or any
Subsidiary in Persons that are not Loan Parties (A) such investments were made
prior to the First Amendment Effective Date and (B) such investments were
permitted under this Agreement as in effect on the date such investments were
made and (iii) such Person does not become a Subsidiary of Holdings as a result
thereof; and
 
(d)           loans or advances made by any Loan Party or any Subsidiary to any
other Person, provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) in the case of loans and advances made by Loan Parties or any
Subsidiary to Persons that are not Loan Parties (A) such loans or advances were
made prior to the First Amendment Effective Date and (B) such loans and advances
were permitted under this Agreement as in effect on the date such loans and
advances were made;
 
1.25 Amendments to Restricted Payments Provision.
 
(a)           Clauses (iv) and (v) of Section 6.08(a) of the Credit Agreement
shall be amended and restated to read in full as follows:
 
(iv) the Loan Parties may make Restricted Payments (A) to enable the payment by
Holdings of amounts then due and payable under the Senior Notes to the extent
such payments are permitted under clause (b) of this Section 6.08 and (B) to be
used by Parent or Holdings to pay taxes, franchise fees, licensing expenses, and
other fees and expenses of the Loan Parties to maintain their existence and
other similar amounts in the ordinary course of business, and
 
16

--------------------------------------------------------------------------------


 
(v) [Intentionally Deleted].
 
(b)           Clauses (ii), (iv) and (v) of Section 6.08(b) of the Credit
Agreement shall be amended and restated to read in full as follows:
 
(ii) [Intentionally Deleted],
 
(iv) the Loan Parties may make Restricted Payments to enable the payment by
Holdings of (A) amounts then due and payable under the Senior Notes (but not any
extensions, renewals and replacements thereof), provided, that, the amount of
payments permitted by this clause (iv)(A) shall in no event exceed $1,500,000 in
any period of two consecutive fiscal quarters and (B) amounts to be used by
Parent or Holdings to pay taxes, franchise fees, licensing expenses, and other
fees and expenses of the Loan Parties to maintain their existence and other
similar amounts in the ordinary course of business, and
 
(v) [Intentionally Deleted].
 
1.26 Amendment to Restrictive Agreements Provision.  Clause (i) of the proviso
set forth in Section 6.10 of the Credit Agreement shall be amended and restated
to read in full as follows:
 
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document or any Senior Exchange Note Document,
 
1.27 Amendment to Material Documents Provision.  Section 6.11 of the Credit
Agreement shall be amended and restated to read in full as follows:
 
Section 6.11       Amendment to Material Documents.  No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness to the extent any
such amendment, modification or waiver would be adverse to the Lenders, (b) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents to the extent any such amendment,
modification or waiver would be adverse to the Lenders, or (c) the Senior Note
Documents or the Senior Exchange Note Documents.
 
1.28 Fixed Charge Coverage Ratio. Section 6.13 of the Credit Agreement shall be
deleted in its entirety.
 
1.29 Events of Default.  Article VII(d), Article VII(e) and Article VII(f) of
the Credit Agreement shall be amended and restated in full as follows:
 
(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(e)(ii), Section 5.01(f),
Section 5.01(n), Section 5.01(o), Section 5.02(a), Section 5.03 (with respect to
a Loan Party’s existence), Section 5.08, Section 5.18, Section 5.19, or in
Article VI;
 
17

--------------------------------------------------------------------------------


 
(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agree­ment contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01 (other than Section 5.01(e)(ii),
Section 5.01(f), Section 5.01(n) and Section 5.01(o)), Section 5.02 (other than
Section 5.02(a)), Section 5.03 through Section 5.07, Section 5.09, Section 5.10
or Section 5.12 of this Agreement or (ii) 15 days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement;
 
(f)           any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest, and with respect to interest such failure
continues beyond any cure or grace period, and regardless of amount) in respect
of any Material Indebtedness (including any of the Senior Notes), when and as
the same shall become due and payable;
 
1.30 Events of Default.  Article VII of the Credit Agreement shall be amended to
add a new clause (s) thereto which shall read in full as follows:
 
(s)           any Enforcement Action shall have been taken with respect to
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law securing claims in an aggregate amount in excess of
$500,000;
 
1.31 Amendment to Agency Provisions.  Article VIII of the Credit Agreement shall
be amended to add the following sentence at the end of the first paragraph of
such Article:
 
Without limiting the generality of the foregoing, each of the Lenders, for
itself and on behalf of any of its Affiliates, the Issuing Bank, and the other
agents hereby irrevocably appoints the Administrative Agent to act as its agent
under any intercreditor and/or subordination agreement that constitutes a Loan
Document and authorizes the Administrative Agent to execute any intercreditor
and/or subordination agreement contemplated by the terms of this Agreement on
its behalf.
 
1.32 Replacement of Commitment Schedule.  The Commitment Schedule to the Credit
Agreement shall be replaced in its entirety with the Commitment Schedule to this
First Amendment and the Commitment Schedule hereto shall be deemed to be
attached as the Commitment Schedule to the Credit Agreement.
 
1.33 Additional Schedule.  New Schedule 6.02B shall be added to the Credit
Agreement in the form of Schedule 6.02B to this First Amendment, and Schedule
6.02B hereto shall be deemed to be attached as Schedule 6.02B to the Credit
Agreement.
 
18

--------------------------------------------------------------------------------


 
1.34 Additional Exhibits.  New Exhibits J and K shall be added to the Credit
Agreement in the form of Exhibits J and K to this First Amendment, respectively,
and Exhibits J and K hereto shall be deemed to be attached as Exhibits J and K
to the Credit Agreement.
 
1.35 Replacement of Exhibits.  Exhibit C to the Credit Agreement shall be
replaced in its entirety with Exhibit C to this First Amendment and Exhibit C
hereto shall be deemed to be attached as Exhibit C to the Credit
Agreement.  Exhibit D to the Credit Agreement shall be replaced in its entirety
with Exhibit D to this First Amendment and Exhibit D hereto shall be deemed to
be attached as Exhibit D to the Credit Agreement
 
1.36 Deletion of Exhibits.  Exhibit F and Exhibit G to the Credit Agreement, and
all references to such Exhibits contained in the Credit Agreement, are hereby
deleted in their entirety.
 
SECTION 2. Limited Waiver.  Borrowers hereby acknowledge that Borrowers have
(a) failed to comply with Section 5.01(d) of the Credit Agreement as a result of
Borrowers’ failure to timely deliver the Compliance Certificate for the quarter
ended December 31, 2008 which Compliance Certificate was delivered prior to the
date hereof, but after the date required in Section 5.01(d) of the Credit
Agreement, (b) failed to comply with Section 5.02(e) of the Credit Agreement as
a result of the Borrowers' failure to timely deliver copies of notices of
default from the LeMoy, MO terminal (which defaults have since been cured),
which notices were delivered prior to the date hereof, but after the date
required by Section 5.02(e) of the Credit Agreement and (c) failed to comply
with their obligations under Section 5.04 of the Credit Agreement solely as a
result of the failure to pay in full all amounts due and owing under (i) that
certain Engineering, Procurement and Construction Services Fixed  Price Contract
dated as of May 31, 2007 by and between Aurora West and Kiewit Energy Company,
as amended on October 1, 2008 by Amendment to Engineering, Procurement and
Construction Services Fixed Price Contract and as further amended on December
31, 2008 by Change Order Number __ to Engineering, Procurement and Construction
Services Fixed  Price Contract Location: Aurora West, and (ii) that certain
Engineering, Procurement and Construction Services Fixed Price Contract dated as
of May 31, 2007 by and between Mt Vernon and Kiewit Energy Company, as amended
on December 31, 2008 by Change Order Number __ to Engineering, Procurement and
Construction Services Fixed  Price Contract Location: Mt. Vernon (the “Specified
Defaults”).  In reliance on the representations and warranties of Loan Parties
contained herein, and subject to the limitations set forth herein,
Administrative Agent hereby waives the Specified Defaults. The limited waiver
granted under this First Amendment is limited solely to the Specified Defaults,
and nothing contained herein shall be deemed a consent to, or waiver of, any
other action or inaction of Borrowers which constitutes (or would constitute) a
violation of any provision of the Credit Agreement or any other Loan Document,
or which results (or would result) in a Default or Event of Default under the
Credit Agreement or any other Loan Document. Neither Administrative Agent nor
the Lenders shall be obligated to grant any future waivers, consents, or
amendments with respect to the Credit Agreement or any other Loan Document.
 
SECTION 3. Conditions Precedent.  The effectiveness of the amendments to the
Credit Agreement contained in Section 1 hereof and the limited waiver contained
in Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent (the date on
 
19

--------------------------------------------------------------------------------


 
which each of the following conditions precedent shall be satisfied is referred
to herein as the “First Amendment Effective Date”):
 
3.1 Fees and Expenses.  Borrowers shall have paid all fees and expenses due and
owing in connection with this First Amendment, including, without limitation, a
Lender fee payable to each Lender that delivers an executed counterpart of this
First Amendment on or prior to the First Amendment Effective Date in the amount
equal to 75 basis points of such Lender’s Revolving Commitment on the First
Amendment Effective Date (after giving effect to the amendment set forth
herein).    Borrowers shall have paid to Vinson & Elkins L.L.P. the amount of
$200,000 and to FTI the amount of $200,000 to be held as retainers for future
fees and expenses to be incurred by such Persons.
 
3.2 Amendment to Pledge and Security Agreement.  The Loan Parties and the
Administrative Agent shall have entered into an amendment to the Pledge and
Security Agreement in form and substance satisfactory to the Administrative
Agent, which amendment shall provide that all amounts deposited in the
Collection Account (as defined in the Security Agreement) shall at all times be
applied (and allocated) by Administrative Agent in accordance with Section
2.10(b) of the Credit Agreement (as amended hereby).
 
3.3 Projections.  The Administrative Agent shall have received the Projections
for the fiscal year ending December 31, 2009 in form satisfactory to the
Administrative Agent.
 
3.4 Perfection Certificate.  The Administrative Agent shall have received the
Perfection Certificate dated as of the First Amendment Effective Date in form
and substance satisfactory to the Administrative Agent.
 
3.5 Accuracy of Information.   All information provided by the Loan Parties to
Administrative Agent and the Lenders in connection with this First Amendment
including, without limitation, information concerning financial status, assets,
liabilities or business plans, whether communicated orally or in writing, shall
be true and correct in all material respects; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered.
 
3.6 Documentation.  The Administrative Agent shall have received such other
documents, instruments and agreements as it or any Lender may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders.
 
3.7 No Defaults.  After giving effect to the limited waiver contained in Section
2 hereof, no Default or Event of Default shall exist.
 
SECTION 4. Representations and Warranties.  In order to induce the
Administrative Agent and each Lender to enter into this First Amendment, each
Loan Party hereby jointly and severally represents and warrants to the
Administrative Agent and each Lender, as of the First Amendment Effective Date,
that:
 
20

--------------------------------------------------------------------------------


 
4.1 Accuracy of Representations and Warranties.  Each of the representations and
warranties of each Loan Party contained in the Loan Documents (as modified
hereby) is true and correct in all material respects as of the First Amendment
Effective Date (except to the extent that such representations and warranties
are expressly made as of a particular date, in which event such representations
and warranties were true and correct as of such date).
 
4.2 Due Authorization, No Conflicts.  The execution, delivery and performance by
each Loan Party of this First Amendment and all other documents, instruments or
agreements executed by any Loan Party in connection with this First Amendment,
are within each such Loan Party’s organizational powers, as applicable, have
been duly authorized by all necessary organizational action, as applicable,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon any Loan
Party or result in the creation or imposition of any Lien upon any of the assets
of any Loan Party except for Permitted Encumbrances.
 
4.3 Validity and Binding Effect.  This First Amendment and all other documents,
instruments or agreements executed by any Loan Party in connection with this
First Amendment each constitute the valid and binding obligations of each such
Loan Party enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally, and the availability of equitable
remedies may be limited by equitable principles of general application.
 
4.4 Absence of Defaults.  After giving effect to the limited waiver contained in
Section 2 hereof, neither a Default nor an Event of Default has occurred which
is continuing.  Each Loan Party has complied with all of its obligations under
the Loan Documents in all material respects.
 
4.5 No Defense.  No Loan Party has any defense to payment, counterclaim or right
of set-off with respect to any of the Obligations on the date hereof.
 
4.6 Amounts Outstanding.  As of March 4, 2009, the amounts of principal and
accrued interest outstanding under the Credit Agreement are as follows:
 

Principal  
$22,450,000.00
  Interest   
 $102,258.76
  Total   
 $22,552,258.76
 

                                                    
4.7 Valid Liens.  The Lenders have and will continue to possess valid and
perfected security interests in, and Liens upon, all of the Collateral as set
forth in the Loan Documents.
 
4.8 Accuracy of Information.  All information provided by the Loan Parties to
Administrative Agent and the Lenders in connection with this First Amendment
including, without limitation, information concerning financial status, assets,
liabilities or business plans, whether communicated orally or in writing, shall
be true and correct in all material respects.
 
21

--------------------------------------------------------------------------------


 
SECTION 5. Miscellaneous.
 
5.1 Reaffirmation of Loan Documents; Extension of Liens.  Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents are hereby
acknowledged and affirmed and shall, except as amended and modified hereby,
remain in full force and effect.  Except as expressly provided herein, the
execution and delivery of this First Amendment shall not: (a) constitute an
extension, modification, or waiver of any aspect of the Loan Documents or any
right or remedy thereunder; (b) extend the terms of the Loan Documents or the
due date of any of the loans set forth therein; (c) establish a course of
dealing between the Administrative Agent, the Lenders and the Loan Parties or
give rise to any obligation on the part of Administrative Agent or any Lender to
extend, modify or waive any term or condition of the Loan Documents; or (d) give
rise to any defenses or counterclaims to Administrative Agent’s and the Lenders’
right to compel payment of any Obligation or to otherwise enforce its rights and
remedies under the Loan Documents. Each Loan Party hereby extends each Lien
granted by such Loan Party to secure the Obligations until the Obligations have
been paid in full, and agree that the amendments and modifications herein
contained shall in no manner affect or impair the Obligations or the Liens
securing payment and performance thereof, all of which are ratified and
confirmed.
 
5.2 Parties in Interest.  All of the terms and provisions of this First
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
5.3 Counterparts, Effectiveness of First Amendment.  This First Amendment may be
executed in counterparts, and all parties need not execute the same counterpart;
however, no party shall be bound by this First Amendment until this First
Amendment has been executed by each Loan Party, the Administrative Agent and
Supermajority Lenders.  Facsimiles shall be effective as originals.
 
5.4 COMPLETE AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.5 Headings.  The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.
 
5.6 Expenses.  Borrowers hereby agree to pay on demand all fees and expenses of
Vinson & Elkins L.L.P., counsel to the Administrative Agent, and FTI incurred in
connection with the Loan Documents and the transactions contemplated
thereby.  Borrowers acknowledge that they will receive a summary invoice
reflecting only the total amount due and that such summary invoice will not
contain any narrative description of the services provided by Vinson & Elkins
L.L.P. or FTI.   Borrower agrees that delivery of such summary invoices shall
 
22

--------------------------------------------------------------------------------


 
not in any way constitute a waiver of any right or privilege of the
Administrative Agent and Lenders associated with such invoices.
 
5.7 No Implied Waivers.  No failure or delay on the part of the Lenders or the
Administrative Agent in exercising, and no course of dealing with respect to,
any right, power or privilege under this First Amendment, the Credit Agreement
or any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this First
Amendment, the Credit Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
5.8 Review and Construction of Documents.  Each Loan Party hereby acknowledges,
and represents and warrants to the Lenders, that (a) such Loan Party has had the
opportunity to consult with legal counsel of its own choice and has been
afforded an opportunity to review this First Amendment with its legal counsel,
(b) such Loan Party has reviewed this First Amendment and fully understands the
effects thereof and all terms and provisions contained herein, (c) such Loan
Party has executed this First Amendment of its own free will and volition, and
(d) this First Amendment shall be construed as if jointly drafted by the Loan
Parties and the Lenders.  The recitals contained in this First Amendment shall
be construed to be part of the operative terms and provisions of this First
Amendment.
 
5.9 Arms-Length/Good Faith.  This First Amendment has been negotiated at
arms-length and in good faith by the parties hereto.
 
5.10 Interpretation.  Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa.  The headings, captions and arrangements used in
this First Amendment are for convenience only and shall not affect the
interpretation of this First Amendment.
 
5.11 Severability.  In case any one or more of the provisions contained in this
First Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this First Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
 
5.12 Further Assurances.  Each Loan Party agrees to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be requested by the Lenders or the
Administrative Agent as necessary or advisable to carry out the intents and
purposes of this First Amendment.
 
5.13 Release.  EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT: (a) THE AMOUNTS SET
FORTH IN SECTION 4.6 ABOVE ARE OUTSTANDING OBLIGATIONS WITHOUT CLAIM, OFFSET,
COUNTERCLAIM, DEFENSE OR AFFIRMATIVE DEFENSE OF ANY KIND AND THE OBLIGATIONS
REMAIN THE CONTINUING AND INDIVIDUAL OBLIGATIONS OF THE LOAN PARTIES, UNTIL ALL
AMOUNTS DUE THEREUNDER, INCLUDING ATTORNEYS’ FEES AND COSTS INCURRED BY
ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION
 
23

--------------------------------------------------------------------------------


 
WITH THIS FIRST AMENDMENT OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARE PAID IN
FULL; (b) THE LIENS AND SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE LENDERS BY EACH OF THE LOAN PARTIES ARE AND REMAIN VALID
AND PERFECTED SECURITY INTERESTS IN THE ASSETS OF THOSE PARTIES; AND (c) AS OF
THE DATE HEREOF, EACH LOAN PARTY HEREBY RELEASES, DISCHARGES, AGREES TO HOLD
HARMLESS AND COVENANTS NOT TO SUE THE ADMINISTRATIVE AGENT, THE LENDERS AND
THEIR RESPECTIVE REPRESENTATIVES, AGENTS, EMPLOYEES, ATTORNEYS, DIRECTORS,
OFFICERS, PARENTS, AFFILIATES, ASSIGNS, INSURERS, SUBSIDIARIES, AND THEIR
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM AND ON
ACCOUNT OF ANY AND ALL CLAIMS, DEFENSES, AFFIRMATIVE DEFENSES, SETOFFS,
COUNTERCLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES, AGREEMENTS,
PROVISIONS, LIABILITIES AND DEMANDS IN LAW OR IN EQUITY, WHETHER KNOWN OR
UNKNOWN (COLLECTIVELY, THE “CLAIMS”) WHICH ANY LOAN PARTY EVER HAD, NOW HAS, OR
MAY HEREAFTER HAVE AGAINST OR RELATED TO THE RELEASED PARTIES THROUGH THE DATE
OF THIS AGREEMENT, TO THE EXTENT SUCH CLAIMS RELATE TO OR ARISE OUT OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS DESCRIBED THEREIN, THE OBLIGATIONS,  OR THE
ADMINISTRATION OF THE LOAN DOCUMENTS.  Notwithstanding the foregoing or any
other provision of this First Amendment, all of the parties hereto acknowledge
the dispute that forms the basis for the claims now pending before the Circuit
Court for the Tenth Judicial Circuit, Tazewell County, Illinois in Aventine
Renewable Energy, Inc. v. JP Morgan Securities, Inc. and JP Morgan Chase Bank,
N.A., case number 08 L 142.  Neither the foregoing release nor any other
provision of this First Amendment shall be deemed to release, prejudice, or
affect in any way the claims that are currently alleged in that proceeding or
any claims that in the future may be alleged in that proceeding, in an
arbitration proceeding, or in a proceeding in any other forum, related to or
based in whole or part on the claims that are currently alleged in that
proceeding.
 
5.14 Guarantees.  (a) Each of the Loan Guarantors hereby acknowledges and agrees
to the continuing authenticity and enforceability of each of the Guarantees
notwithstanding the agreements set forth herein.  Each of the Loan Guarantors
hereby ratify and reaffirm each of the Guarantees in their entirety, confirm the
continuing validity of each of the Guarantees and agree that each of the
Guarantees shall remain in full force and effect until the Obligations have been
paid in full in cash to the Lenders and all remaining obligations of the Loan
Parties to the Administrative Agent and the Lenders under the Loan Documents and
this First Amendment have been performed to the Administrative Agent’s and the
Lenders’ satisfaction.  The Guarantees are incorporated herein by reference.
 
(b)           Each of the Loan Guarantors agrees that, as of the date hereof, it
has no claims or defenses of any kind by way of offset or otherwise to the
payment and satisfaction in full of the Obligations to the Administrative Agent
or the Lenders pursuant to each of the Guarantees.  To the extent that any such
claim or defense may presently exist or may arise in the future, each of the
Loan Guarantors expressly waive any and all claims or defenses against any of
the Released Parties that now or hereafter exist by reason of, among other
things, and without limitation: (a) any and all amendments or modifications of
any document or instrument; (b) any and all
 
24

--------------------------------------------------------------------------------


 
alterations, accelerations, extensions or other changes in the time or manner of
payment or performance of the Obligations; (c) any and all increases or
decreases in the rate of interest or other charges; (d) the release,
substitution or addition of any collateral or any shareholder of the
corporation; (e) any failure of Administrative Agent to give notice of default
to the Loan Parties; (f) any failure of the Administrative Agent or the Lenders
to pursue the Loan Parties or any of the Loan Parties’ property with due
diligence; or (g) any failure of the Administrative Agent or the Lenders to
resort to the Collateral or to remedies which may be available to it.
 
5.15 WAIVER OF JURY TRIAL.  EACH LOAN PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS FIRST
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH LOAN PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREE­MENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
5.16 WAIVER OF CONSEQUENTIAL DAMAGES.  EACH LOAN PARTY HEREBY WAIVES ANY RIGHT
ANY OF THEM MAY NOW OR HEREAFTER HAVE TO CLAIM OR RECOVER FROM ADMINISTRATIVE
AGENT OR ANY LENDER ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES).
 
5.17 Governing Law.  The First Amendment shall be governed by and construed in
accordance with the laws of the State of New York, but giving effect to federal
laws applicable to national banks.
 
[Signature Pages Follow]
 
 
25

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.
 
BORROWERS:


 
AVENTINE RENEWABLE ENERGY, INC.



 
By:
/s/ Ronald H. Miller
 

 
Name: Ron Miller

 
Title: President & CEO





 
AVENTINE RENEWABLE ENERGY – MT VERNON, LLC



 
By:
/s/ Ronald H. Miller
 

 
Name: Ron Miller

 
Title: President & CEO





 
AVENTINE RENEWABLE ENERGY – AURORA WEST, LLC



 
By:
/s/ Ronald H. Miller
 

 
Name: Ron Miller

 
Title: President & CEO



OTHER LOAN PARTIES:


 
AVENTINE RENEWABLE ENERGY HOLDINGS, INC.



 
By:
/s/ Ronald H. Miller
 

 
Name: Ron Miller

 
Title: President & CEO

 
 
AVENTINE RENEWABLE ENERGY, LLC



 
By:
/s/ Ronald H. Miller
 

 
Name: Ron Miller

 
Title: President & CEO

 
Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------



 
 
AVENTINE POWER, LLC

 
 
By:
/s/ Ronald H. Miller
 

 
Name: Ron Miller

 
Title: President & CEO





 
NEBRASKA ENERGY, L.L.C.

 
 
By:
/s/ Daniel R. Trunfio, Jr.
 

 
Name: Daniel Trunfio

 
Title: President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
ADMINISTRATIVE AGENT
 

AND THE LENDERS:
JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

 
 
By:
/s/ Jeff A. Tompkins
 

 
Name: Jeff A. Tompkins

 
Title: Vice President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A., individually as a Lender
 
 
By:
/s/ Marina Khrylik
 

 
Name: Marina Khrylik

 
Title: AVP, Client Manager



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
 
UBS LOAN FINANCE LLC, individually as a Lender

 
 
By:
/s/ Mary E. Evans
 

 
Name: Mary E. Evans

 
Title: Associate Director

 

 
 
By:
/s/ Irja R. Otsa
 

 
Name: Irja R. Otsa

 
Title: Associate Director

 
Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
 
 
WELLS FARGO FOOTHILL, LLC, individually as a Lender

 
 
By:
/s/ Rina Shinoda
 

 
Name: Rina Shinoda

 
Title: Vice President

 
Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
 
 
BMO CAPITAL MARKETS FINANCING, INC., individually as a Lender

 
 
By:
/s/ Jason M. Clary
 

 
Name: Jason M. Clary

 
Title: Vice President

 
Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
 
 
SIEMENS FINANCIAL SERVICES, INC., individually as a Lender

 
 
By:
 
 

 
Name:

 
Title:

 
Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


                                           
 
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION, individually as a Lender

 
 
By:
/s/ M. Galovican
 

 
Name: Name: M. Galovican

 
Title: Director

 
 
Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------


 
 
COMMITMENT SCHEDULE
 


Lender
 
Revolving
Commitment1
JPMorgan Chase Bank, N.A.
$14,250,000
Bank of America, N.A.
$12,000,000
UBS Loan Finance LLC
$12,000,000
Wells Fargo Foothill, LLC
$12,000,000
BMO Capital Markets Financing, Inc.
$8,250,000
Siemens Financial Services, Inc.
$8,250,000
Wachovia Bank, National Association
$8,250,000
Total
$75,000,000

 



--------------------------------------------------------------------------------

1 The aggregate amount of the Lender’s total Revolving Commitment as of the
First Amendment Effective Date is $75,000,000 and will be automatically reduced
on a pro-rata basis to $60,000,000 on April 1, 2009 and to $50,000,000 on May 1,
2009.
 
Commitment Schedule

--------------------------------------------------------------------------------


 
SCHEDULE 1.01
 
Summary of Note Exchange Terms
 
The Company
 
Aventine Renewable Energy Holdings, Inc.
     
The Offer
 
The Company is offering to exchange for each $1,000 aggregate principal amount
of its outstanding 10% Senior Notes due 2017 (the “Existing Notes”) (i) an
aggregate principal amount of new secured notes of the Company (the “New Notes”)
equal to $1,000 plus an amount equal to the accrued and unpaid interest to, but
not including, the settlement date, on $1,000 aggregate principal amount of
Existing Notes and (ii) shares of common stock, par value $.01 per share, of the
Company which will not result in a Change of Control.
     
Conditions to the Offer
 
The Offer is conditioned upon at least $270 million of Existing Notes being
exchanged in the Offer and the satisfaction or waiver of customary conditions.
     
Existing Notes Not Exchanged
 
Existing Notes not exchanged pursuant to the Offer will remain outstanding.
     
Terms of the New Notes
 
The terms of the New Notes will be identical to the terms of the Existing Notes
except that:

 

    · 
 interest rate will increase from 10% to 12%
            · 
interest payable on at least  the next two interest payment dates commencing
April 1, 2009 may, at the issuer’s option, be payable in cash or be deferred or
be payable-in-kind through the issuance of additional New Notes
            · 
New Notes will be secured by a second priority lien on substantially all of the
Company’s assets (but shall not secure any Property other than the Collateral)



Schedule 1.01

--------------------------------------------------------------------------------


 
SCHEDULE 6.02B
 
Mechanic’s Liens
 
1.  
Securing amounts allegedly owed to Kiewit Energy Company under (a) that certain
Engineering, Procurement and Construction Services Fixed  Price Contract dated
as of May 31, 2007 by and between Aurora West and Kiewit Energy Company, as
amended on October 1, 2008 by Amendment to Engineering, Procurement and
Construction Services Fixed Price Contract and as further amended on December
31, 2008 by Change Order Number __ to Engineering, Procurement and Construction
Services Fixed  Price Contract Location: Aurora West, and (b) that certain
Engineering, Procurement and Construction Services Fixed Price Contract dated as
of May 31, 2007 by and between Mt Vernon and Kiewit Energy Company, as amended
on December 31, 2008 by Change Order Number __ to Engineering, Procurement and
Construction Services Fixed  Price Contract Location: Mt. Vernon but not
enforcement.

 
2.  
Securing amounts allegedly owed to Val-Fab, Inc. in connection with work done at
2157 Bluff Road, Mount Vernon, Indiana 47620.

 
3.  
Securing amounts allegedly owed to J.E. Shekell, Inc. in connection with work
done at 2157 Bluff Road, Mount Vernon, Indiana 47620.

 
4.  
Securing amounts allegedly owed to Mel-Kay Electric Co., Inc. in connection with
work done at 2157 Bluff Road, Mount Vernon, Indiana 47620.

 
5.  
Securing amounts allegedly owed to DCR Construction, Inc. in connection with
work done at 2103 Harvest Drive, Aurora, NE 68818.

 


 
Schedule 6.02B

--------------------------------------------------------------------------------


 
EXHIBIT C
 
[ex101601c1.jpg]
 
[ex101601c1b.jpg]
 
 
C-1

--------------------------------------------------------------------------------


 
EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
To:          The Lenders parties to the
Credit Agreement Described Below
 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March 23, 2007, among Aventine Renewable Energy, Inc., a
Delaware corporation (“Aventine”), Aventine Renewable Energy – Aurora West, LLC,
a Delaware limited liability company (“Aurora West”), and Aventine Renewable
Energy – Mt Vernon, LLC, a Delaware limited liability company (“Mt Vernon” and,
collectively with Aventine and Aurora West, the “Borrowers” and each
individually a “Borrower”), the financial institutions or other parties thereto
from time to time (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent thereunder (the “Administrative Agent”)
(said Credit Agreement, as amended, supplemented, waived or otherwise modified
from time to time, the “Agreement”)  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:
 
1.           I am the duly elected ______________ of the Borrower
Representative;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add:  and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrowers and
their consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];
 
3.           The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (a) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (b) any change in GAAP or in the application thereof that
has occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;
 
4.           I hereby certify that no Loan Party has changed (a) its name, (b)
its chief executive office, (c) principal place of business, (d) the type of
entity it is or (e) its state of incorporation or organization without having
given the Agent the notice required by Section 4.15 of the Security Agreement;
 
5.           I hereby certify that each accounts receivable aging and
reconciliation and accounts payable aging are accurate and complete.
 
D-1

--------------------------------------------------------------------------------


 
6.           Schedule I attached hereto sets forth financial data and
computations evidencing the Borrowers’ compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and
 
7.           Schedule II hereto sets forth the computations necessary to
determine the Applicable Rate commencing on the Business Day this certificate is
delivered.
 
8.           Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrowers have taken, are taking,
or propose to take with respect to each such condition or event or (ii) the
change in GAAP or the application thereof and the effect of such change on the
attached financial statements:
 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this __________ day
of _______________, __________.
 

 

 
AVENTINE RENEWABLE ENERGY
HOLDINGS, INC., as Borrower Representative
        By:         Name:       Title:              
[Signatory must be a Financial Officer]

 
 
                                                                         
D-2

--------------------------------------------------------------------------------


 
SCHEDULE I
 
Compliance as of _____________, _____ with
Provisions of Sections 6.01, 6.04, 6.05, 6.07 and 6.08 of the Agreement
 
 
 
D-3

--------------------------------------------------------------------------------


 
SCHEDULE II
 
Borrowers’ Applicable Rate Calculation
 


D-4

--------------------------------------------------------------------------------


 
EXHIBIT J
 
FORM OF INTERIM ACCOUNT REPORT
 
JPMORGAN CHASE BANK, N.A., ADMINISTRATIVE AGENT
ASSET BASED OPERATIONS
2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
ATTN:  Jeff Tompkins


RE:
Credit Agreement dated as of March 23, 2007, among Aventine Renewable Energy,
Inc., a Delaware corporation (“Aventine”), Aventine Renewable Energy – Aurora
West, LLC, a Delaware limited liability company (“Aurora West”), and Aventine
Renewable Energy – Mt Vernon, LLC, a Delaware limited liability company (“Mt
Vernon” and, collectively with Aventine and Aurora West, the “Borrowers” and
each individually a “Borrower”), the financial institutions or other parties
thereto from time to time (collectively, the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent thereunder (the “Administrative
Agent”) (said Credit Agreement, as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”)

 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement for all purposes.  Any
capitalized terms which are used herein and are not otherwise defined in this
certificate and agreement shall have the meaning ascribed to such terms in the
Credit Agreement.
 
Each Person who executes this Interim Account Report on behalf of Borrower
Representative hereby certifies that (a) he/she is a Financial Officer of
Borrower Representative and in that capacity, such Person is authorized to
execute this Interim Account Report on behalf of Borrower, and (b) the following
information is accurate, complete and correct as of ____________ ____,
20___.  Each Person who executes this report does so in his/her capacity as a
Financial Officer of Borrower Representative and not in his/her individual
capacity.
 
1.           [Aventine’s / Aurora West’s / Mt Vernon’s] Account Information:
 
Total accounts as of _________ ___, 200__ [Insert date of preceding Business
Day]
 
$__________________                                  
Plus gross sales
 
$__________________                                  
Less gross collections on accounts
 
$__________________                                  
Deposit date:__________________
 
$__________________
Less credits to accounts
 
$__________________                                  
Reverse adjustment to Accounts – prior report
 
$__________________
Plus/minus adjustments to accounts
 
$__________________                                  

 
J-1

--------------------------------------------------------------------------------


 
Plus non-accounts receivable cash
 
$__________________                                  
Accounts as of _________ ___, 20___
 
$__________________                                  
Gross collections on Accounts
 
$__________________
Deposit date:_________________
 
$__________________
Less deductions
 
$__________________
Plus non-accounts receivable cash
 
$__________________
Plus/minus adjustments to accounts
 
$__________________
Net Collections on Accounts
 
$__________________

 
[Insert breakdown for each Borrower]
 
2.           Unbilled Accounts:
 
Prior Business Day unbilled accounts
 
$__________________                                  
Less billed accounts included in the previous line
 
$__________________                                  
Plus estimated gross unbilled accounts for such Business Day
 
$__________________                                  
Less Ineligible Unbilled Accounts
 
$__________________
Eligible Unbilled Accounts as of _________ ___, 20___
 
$__________________                                  

 
[Insert breakdown for each Borrower]
 
3.           Information.  Such figures are taken from the Borrowers’ account
records, kept in accordance with GAAP and used in the Borrowers’ business.  In
determining eligible accounts for purposes hereof, the standards set forth in
the Credit Agreement for Eligible Accounts were utilized correctly and
consistently applied.  This certificate and agreement is delivered to the
Administrative Agent upon the understanding that the Administrative Agent and
the Lenders will rely upon it in making or continuing Loans to the Borrowers
under the Credit Agreement.
 
4.           Representations and Warranties.  The undersigned on behalf of the
Borrower Representative hereby confirms that the agreements, warranties and
representations contained in the Credit Agreement apply to all such
accounts.  The Borrowers ratify and confirm the continuing general and first
priority Lien against all accounts of the Borrowers and confirm any Collateral
Documents in favor of the Administrative Agent and the Lenders.
 
[Signature Page to Follow]
 
J-2

--------------------------------------------------------------------------------




 

 
AVENTINE RENEWABLE ENERGY
HOLDINGS, INC., as Borrower Representative
        By:         Name:       Title:              
[Signatory must be a Financial Officer]

 
 
 
J-3

--------------------------------------------------------------------------------




 
EXHIBIT K
 
FORM OF INVENTORY DESIGNATION REPORT
 
JPMORGAN CHASE BANK, N.A., ADMINISTRATIVE AGENT
ASSET BASED OPERATIONS
2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
ATTN:  Jeff Tompkins


RE:
Credit Agreement dated as of March 23, 2007, among Aventine Renewable Energy,
Inc., a Delaware corporation (“Aventine”), Aventine Renewable Energy – Aurora
West, LLC, a Delaware limited liability company (“Aurora West”), and Aventine
Renewable Energy – Mt Vernon, LLC, a Delaware limited liability company (“Mt
Vernon” and, collectively with Aventine and Aurora West, the “Borrowers” and
each individually a “Borrower”), the financial institutions or other parties
thereto from time to time (collectively, the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent thereunder (the “Administrative
Agent”) (said Credit Agreement, as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”)

 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement for all purposes.  Any
capitalized terms which are used herein and are not otherwise defined in this
certificate and agreement shall have the meaning ascribed to such terms in the
Credit Agreement.
 
Each Person who executes this Inventory Designation Report on behalf of Borrower
Representative hereby certifies that (a) he/she is a Financial Officer of
Borrower Representative and in that capacity, such Person is authorized to
execute this Inventory Designation Report on behalf of Borrower Representative,
and (b) the following information is accurate, complete and correct as of
____________ ____, 20__ (the “Calculation Date”).  Each Person who executes this
report does so in his/her capacity as a Financial Officer of Borrower and not in
his/her individual capacity.
 
1.
Borrowers’ Inventory:

 
 
a.
Schedule I attached hereto sets forth computations related to Borrowers’
inventory recap.



 
b.
Schedule II attached hereto sets forth computations relating to Borrowers’
denatured and undenatured ethanol.



 
c.
Schedule III attached hereto sets forth computations relating to Borrowers’
in-transit ethanol inventory.



 
d.
Schedule IV attached hereto sets forth computations relating to Borrowers’
co-products inventory.

 
K-1

--------------------------------------------------------------------------------


 
 
e.
Schedule V attached hereto sets forth computations relating to Borrowers’ raw
materials inventory.



2.           Information.  Such figures are taken from the Borrowers’ inventory
records, kept in accordance with GAAP and used in the Borrowers’ business or, if
so indicated, taken from a physical inventory.  Unless otherwise indicated, such
figures are at the lower of cost (determined on a weighted average basis) or
market value as determined in accordance with GAAP consistently applied.  This
certificate and agreement is delivered to the Administrative Agent upon the
understanding that the Administrative Agent and the Lenders will rely upon it in
making or continuing Loans to the Borrowers under the Credit Agreement.
 
3.           Representations and Warranties.  The undersigned on behalf of the
Borrower Representative hereby confirms that the agreements, warranties and
representations contained in the Credit Agreement apply to all such
inventories.  The Borrowers ratify and confirm the continuing general and first
priority Lien against all inventories of the Borrowers and confirm any
Collateral Documents in favor of the Administrative Agent and the Lenders.
 
4.           Inventory Locations. Except as described in Annex I hereto, all
Inventory of the Borrowers is kept at the locations specified in the Perfection
Certificate, as updated by the Perfection Certificate Update(s) (if any),
previously delivered to Administrative Agent.
 
 

 
AVENTINE RENEWABLE ENERGY
HOLDINGS, INC., as Borrower Representative
        By:         Name:       Title:              
[Signatory must be a Financial Officer]

 


K-2

--------------------------------------------------------------------------------


 
SCHEDULE I
 
INVENTORY RECAP
 
Aventine Renewable Energy, Inc.
Completed for Inventory Designation Report
Inventory Recap
Dated [Date]


Borrower's Inventory
           
A.
Gross Finished Goods Inventory
         
Ethanol (Note)
 
$
     
Co-Products
 
-
       
Total
-    
B.
Gross In-Transit Inventory
 
$
   
C.
Gross Raw Materials Inventory
         
Corn
 
$
     
Denaturant
 
$
       
Total
-
     
Total Gross Inventory
 
#VALUE!
 



Note: The ethanol valuation reported in A. does not include any in-transit
ethanol
 
K-3

--------------------------------------------------------------------------------


 
SCHEDULE II
 
DENATURED AND UNDENATURED ETHANOL
 
Aventine Renewable Energy, Inc.
Ethanol Inventory
Completed for Inventory Designation Report
[Insert Date]

     
GALLONS
Denatured Ethanol
     
Beginning inventory @ [Insert Date]
     
In Pekin, Illinois
     
At terminal locations
     
Total
             
Plus:
     
Purchased Ethanol [___] to [___]:
     
Marketing alliances
     
Non-alliance purchases
     
Total
             
Plus:
     
Produced denatured ethanol
             
Plus:
     
Transfers from in-transit inventory
             
Less:
     
Sales 01 ethanol (fuel grade & E85)
     
Gain/(Loss) in inventory
     
Adjust for ethanol in-transit
     
Ending denatured ethanol Inventory @ _____, 20__
         
Undenatured Ethanol
     
Beginning inventory @ ____, 20__
     
In Pekin, Illinois only
             
Plus:
     
Purchases of Industrial grade ethanol
             
Plus:
     
Produced undenatured ethanol
             
Less:
     
Transfer to production to make fuel-grade ethanol
             
Less:
     
E85 sales
     
Gain/(Loss) in inventory
     
Ending undenatured ethanol inventory @ ____, 20__
           
Pricing:
       
Gross ethanol price through _____, 20__ billings
$
   
Less: prior month average freight cost per gallon
     
Average net market price per gallon from end of prior month
$
   
Weighted average cost per gallon from end of prior month
$
 
Denatured gallons ethanol not in-transit
   
Undenatured gallons of ethanol located in Pekin
     
Total ethanol not in-transit
     
Multiply times lower of cost or market (LCM) price
$
   
Ending not in-transit ethanol inventory value
$
 



 
K-4

--------------------------------------------------------------------------------


 
SCHEDULE III
 
IN-TRANSIT ETHANOL INVENTORY
 
Aventine Renewable Energy, Inc.
Completed for Inventory Designation Report
In-Transit Ethanol Inventory
[Insert Date]



 
GALLONS
Beginning in-transit ethanol inventory gallons @ [Insert Date]
     
Plus:
 
New in-transit ethanol inventory gallons
 
Loads billed, not yet off-loaded (title not passed yet)
     
Less:
 
Transfers to finished goods ethanol inventory
 
Loads billed, not off-loaded (from prior report)
 
Ending in-transit inventory gallons @ 11/18/05
-
Multiply by price obtained from ethanol tab
$
Ending in-transit ethanol inventory value
$
           
Railcars in-transit, [___] @ [___] gals each
 
Barges in-transit - [___] @ [___]
-
Ships in-transit· [___] @ [___]
-
Railcars billed, not off-loaded, [___] @ [___] gals each
 
Barges billed, not off-loaded, [___] @ [___]
-
 
-



 
K-5

--------------------------------------------------------------------------------


 
SCHEDULE IV


CO-PRODUCTS INVENTORY

 
Aventine Renewable Energy, Inc.
Completed for Inventory Designation Report
Co-Products Inventory
[Insert Date]



   
FEED
 
WET FEED
 
MEAL
 
GERM
 
CCDS
 
YEAST
                         
Beginning inventory @ _____, 20__ in lbs.
                                                 
Plus:
                       
Production in lbs.
                                                 
Less:
                       
Sales in lbs.
                       
Ending inventory @ ______, 20__ in lbs.
 
-
 
-
 
-
         
-
Divide by 2000 lbs to arrive @ tonnage
 
-
 
-
 
-
     
-
 
-
Market price per ton as of ______, 20__ (yeast is valued at cost)
 
$
 
$
 
$
 
$
 
$
 
$
Total Co-Product Inventory Valuation
                     
$-
                         





K-6

--------------------------------------------------------------------------------






SCHEDULE V


RAW MATERIALS INVENTORY


Aventine Renewable Energy, Inc.
Completed for Inventory Designation Report
Raw Materials Inventory
[Insert Date]
 

   
(bushels)
CORN
 
Beginning inventory @ ________, 20__ in large & small silos
             
Plus:
     
Purchase per daily corn sheet
             
Less:
     
Estimated Usage of product into production
     
Gain/(Loss) to agree to physical
 
-
 
Ending inventory @ __________, 20__
 
-
 
Market price per bushel as of __________, 20__
 
$
         
Total corn valuation
 
$
                     
(gallons)
DENATURANT
 
Beginning inventory @ ________, 20__
             
Plus:
     
Purchases
 
-
         
Less:
     
Usage of product into production
     
Gain/(Loss)
     
Ending inventory @ __________, 20__
 
-
 
Market price per bushel as of __________, 20__
 
$
         
Total denaturant valuation
 
$
         

 
K-7

--------------------------------------------------------------------------------



 
ANNEX I


NEW INVENTORY LOCATIONS
 

   
Total
Gallons/Bushels
 
Price/Cost Per
Gallon/Bushel
     
Bailee Letter?
New Location
 
(as applicable)
 
(as applicable)
 
Total
 
(Yes/No)
                                   



 
K-8


--------------------------------------------------------------------------------